Allowance notice 
1.	The present application is being examined under the pre-AIA  first to invent provisions. This office action is in response to the papers filed on 5/20/22.
2.	The instant application is a continuation of 17/223,669, filed 04/06/2021, now U.S. Patent 11,208,684, which is a continuation of 17/030,230 filed 09/23/2020, which is a continuation of 16/988,284 filed on 08/07/2020, now a patent 10,961,566, which is a continuation of 16/414,213 filed on 05/16/2019 now a patent 10,787,701, which is a continuation of 16/402,098 filed on 05/02/2019 now a patent 10,472,669, which is a continuation of 16/276,235 filed on 02/14/2019 now a patent 10,480,022, which is a continuation of 15/187,661 filed on 06/20/2016 now a patent 10,308,982, which is a continuation of 13/080,616 filed on 04/05/2011 now a patent 9,371,598, which claims benefit of 61/321,124 filed on 04/05/2010.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 5/20/2022 and 6/2/22 were filed after the mailing date of the Non-final rejection on 2/28/22.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
	All the references cited therein have been considered by the examiner. It is in the examiner’s opinion the allowed claims are non-obvious improvements over the arts of the record including the ones cited in said IDS because arts of the record taken alone or in combination do not teach the combination of steps of instant claim 2.  

Claim status
4.	In the claim listing of 5/20/22 claims 2-31 are pending in this application and are under prosecution. Claims 2 and 20 are amended. Claim 1 is canceled.
	Upon entry of claims via examiner’s amendment, claims 2-31 are pending in this application. Claims 2, 3, 5-7, 19-20, 24-25 and 27-29 are further amended with terms recited in the instant specification. The amendments have been reviewed and entered. No new matter has been introduced by the amendments.

Withdrawn Rejection and Response to the Remarks
5.	The previous new matter rejection of claims 2-21 under 35 USC 112 (a) has been withdrawn in view of claim amendments using terms recited in the instant specification. The remarks filed on 5/20/22 have been fully considered (Remarks, pgs. 7 and 8). They are moot in view of withdrawn rejection necessitated by the amendments to claims.
	Applicant  has overcome the potential ODP rejections by electronically filing the terminal disclaimer on 6/2/22 and its acceptance by the office on the same day.

EXAMINER’S AMENDMENT
6.	Authorization for this examiner’s amendment was given in an electronic interview with the applicant’s representative Ms. Reiter on 06/02/2022.
	Please replace the claim listing of 5/20/22 with the following
l. (Cancelled) 

2. (Currently Amended) A method of spatially tagging a target nucleic acid in a tissue sample, the method comprising:
(a) contacting the tissue sample with a plurality of an encoding agent
(b) contacting the tissue sample with a plurality of encoding agentsencoding agent encoding agents encoding agent 
(c) coupling the encoding agent encoding agent  was delivered, thereby spatially tagging the target nucleic acid in the tissue sample.

3. (Currently Amended) The method of claim 2, wherein coupling the encoding agent 

4. (Previously Presented) The method of claim 3, wherein the ligation comprises the use of a ligase.
5. (Currently Amended) The method of claim 2, wherein the nucleic acid sequence identifying the spatial location to where the encoding agent encoding agent 
6. (Currently Amended) The method of claim 2, further comprising:
(d) contacting the tissue sample with a second plurality of encoding agents second encoding agent of the second plurality of encoding agents second encoding agent 
(e) coupling the second encoding agent encoding agent second encoding agent 

7. (Currently Amended) The method of claim 6, wherein coupling the second encoding agent 

8. (Previously Presented) The method of claim 7, wherein the ligation comprises the use of a ligase.

9. (Previously Presented) The method of claim 2, wherein the target nucleic acid is DNA.

10. (Previously Presented) The method of claim 9, wherein the DNA is genomic DNA.

11. (Previously Presented) The method of claim 2, wherein the target nucleic acid is RNA.

12. (Previously Presented) The method of claim 11, wherein the RNA is mRNA.

13. (Previously Presented) The method of claim 2, wherein the tissue sample comprises a tissue section.

14. (Previously Presented) The method of claim 13, wherein the tissue section is a fresh, frozen tissue section.

15. (Previously Presented) The method of claim 13, wherein the tissue section is a fixed tissue section.

16. (Previously Presented) The method of claim 15, wherein the fixed tissue section is a formalin-fixed, paraffin-embedded tissue section.

17. (Previously Presented) The method of claim 2, wherein the tissue sample is affixed to a support.

18. (Previously Presented) The method of claim 17, wherein the support is a slide or a culture dish.

19. (Currently Amended) The method of claim 6, wherein the nucleic acid sequence identifying the spatial location to where the second encoding agent second encoding agent second encoding agent encoding agent 

20. (Currently Amended) The method of claim 2, wherein the nucleic acid sequence that hybridizes to at least a portion of the encoding agent 

21. (Previously Presented) The method of claim 2, wherein the method further comprises imaging the tissue sample to identify a region of interest in the tissue sample.

22. (Previously Presented) The method of claim 21, wherein imaging comprises immunohistochemistry or staining.

23. (Previously Presented) The method of claim 21, wherein the method further comprises identifying two or more regions of interest in the tissue sample. 

24. (Currently Amended) The method of claim 2, wherein:
step (a) comprises selectively delivering to a region of interest in the tissue sample the plurality of 
step (b) comprises selectively delivering to the region of interest in the tissue sample the plurality of encoding agents

25. (Currently Amended) The method of claim 24, wherein the method further comprises coupling the encoding agent 

26. (Previously Presented) The method of claim 25, wherein the ligation comprises the use of a ligase.

27. (Currently Amended) The method of claim 24, wherein the encoding agent encoding agent 

28. (Currently Amended) The method of claim 24, wherein the method further comprises: 
(d) selectively delivering to the region of interest in the tissue sample a second plurality of encoding agentsa second encoding agent of the second plurality of encoding agents second encoding agent 
(e) coupling the second encoding agent encoding agent second encoding agent 
29. (Currently Amended) The method of claim 28, wherein coupling the second encoding agent 
30. (Previously Presented) The method of claim 29, wherein the ligation comprises the use of a ligase.

31. (Currently Amended) The method of claim 30, wherein the second encoding agent second encoding agent second encoding agent encoding agent 
 


Examiner’s comment
7.	Claims 2-31 have been renumbered as claims 1-30 and presented in the same order as presented by the applicant.

Conclusion
8.	Claims 2-31 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARAYAN BHAT Ph. D. whose telephone number is (571)272-5540. The examiner can normally be reached MON-THURS 8.00 am -6.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NARAYAN BHAT
Primary Examiner
Art Unit 1634



/NARAYAN K BHAT/Primary Examiner, Art Unit 1634